Citation Nr: 0310085	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  02-05 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to a rating in excess of 30 percent for the 
service connected post-traumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney




ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from March 1966 to March 1968.

This appeal arises from a June 2001 rating decision of the 
Lincoln, Nebraska Regional Office (RO), which granted service 
connection for PTSD and assigned a 30 percent evaluation and 
denied entitlement to service connection for hearing loss, 
tinnitus and bilateral knee disability.  By rating decision 
in October 2001, service connection was granted for hearing 
loss and tinnitus.  By rating decision in December 2001, 
service connection for diabetes mellitus was granted and 
entitlement to TDIU benefits was denied.  Finally, by rating 
decision in September 2002, service connection for a heart 
disability was granted.  Accordingly, the issues remaining on 
appeal are entitlement to a rating in excess of 30 percent 
for PTSD, entitlement to service connection for bilateral 
knee disability and entitlement to TDIU benefits.

In regard to the claim for a higher evaluation for PTSD, the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that unlike 
claims for increased ratings, "staged ratings" or separate 
ratings for separate periods of time based on the facts found 
may be assigned following the initial grant of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In this case, as the June 2001 rating action was the initial 
grant of service connection for PTSD, whether staged ratings 
should be assigned for the veteran's service connected 
disability must be considered. 

Also in regard with an original claim, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  As the 
instant claim for a higher evaluation involves a rating 
assigned in connection with the original grant of service 
connection, the holdings in Fenderson and AB must be adhered 
to in the adjudication of this claim.  


REMAND

In light of the change in law brought about by the Veterans 
Claims Assistance Act of 2000 (VCAA), the Board will remand 
this case to ensure that there is compliance with the notice 
and duty-to-assist provisions contained in this law.  The 
VCAA is applicable to all claims filed on or after the date 
of enactment of the VCAA - November 9, 2000 - or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
As the veteran's claim was filed after November 9, 2000, the 
VCAA applies in this case.

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides, in part, that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires VA to notify a claimant of which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, will be obtained by the 
Secretary on behalf of the claimant.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to notify.  

In the veteran's case, the RO has not complied with the duty 
to notify under the VCAA.  That is, there is far less than 
adequate notice to the veteran of the type of evidence 
necessary to substantiate his claims and the division of 
responsibilities between the veteran and VA in obtaining that 
evidence.  See Quartuccio, supra.  As the RO has not 
fulfilled its obligations under the VCAA, it would 
potentially be prejudicial to the veteran if the Board were 
to proceed with a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Thus, a remand is required in 
this case.

Additionally, the record suggests that the RO did not fulfill 
its duty to assist under the VCAA.  All current treatment 
records relative to the disabilities on appeal must be 
obtained and associated with the claims folder. 

The duty to assist also includes conducting a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior medical treatment.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  The veteran should 
therefore be afforded VA orthopedic and psychiatric 
examinations to determine the current nature and extent of 
disability of the knees and the current level of disability 
stemming from PTSD. 

Moreover, the record shows that the veteran has applied for 
Social Security Administration (SSA) disability benefits (see 
the March 2001 SSA request for records).  Any administrative 
decision and underlying medical records used by the SSA must 
be obtained.  

In addition, the Court held in Holland v. Brown, 6 Vet. App. 
443 (1994) that a claim for a total disability rating based 
on individual unemployability due to a service-connected 
disability is "inextricably intertwined" with a rating 
increase claim on the same condition.  Thus, the veteran's 
TDIU claim must be deferred pending the outcome of the 
veteran's claim for a rating in excess of 30 percent for the 
service connected PTSD.

Development such as that sought by this remand is consistent 
with the mandate of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  As indicated above, in re-
adjudicating this case, the RO should ensure that all 
notification and development actions required by the new law 
are met.  

Accordingly, the veteran's case is REMANDED for the following 
action:
 
1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  In this 
regard, the veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claims and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio, supra.  As part of the 
notice required under the new law, the 
RO should ask the veteran to provide 
information regarding all medical 
treatment for disability of the knees 
and for PTSD that has not already been 
made part of the record.  The RO should 
assist the veteran in obtaining evidence 
by following the procedures set forth in 
38 C.F.R. § 3.159 (2002).  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  Once 
obtained, all records must be 
permanently associated with the claims 
folder.

2.  The RO should contact the Social 
Security Administration and obtain all 
administrative decisions and underlying 
medical records used in consideration of 
the veteran's claim for SSA disability 
benefits.

3.  Following completion of the above 
development, the veteran should be 
scheduled for VA orthopedic and 
psychiatric examinations.  The claims 
folder must be made available to the 
examiners for review prior to the 
examination.  All necessary diagnostic 
testing should be accomplished.

a) The orthopedic examination should 
provide diagnoses for all current 
disability of the right and left knees.  
Thereafter, based on a review of the 
entire medical record and the current 
examination, the examiner must provide a 
medical opinion as to whether it is at 
least as likely as not that any current 
left knee disability is related to the 
veteran's service.  The examiner must 
utilize the underlined standard of proof.  
The examiner should reconcile any medical 
conclusion that conflicts with an opinion 
that was previously made to include Dr. 
Hustad's February 2002 opinion.  The 
examiner should provide detailed reasons 
for any point of disagreement.  All 
factors upon which the medical opinion is 
based must be set forth for the record.

b) The psychiatric examiner must provide 
accurate and fully descriptive 
assessments of all clinical findings 
resulting from PTSD and address the 
presence or absence of the specific 
criteria set forth in Diagnostic Code 
9411 of the rating schedule.  The 
examiner must provide a full multi-axial 
evaluation to include the assignment of a 
numerical score on the Global Assessment 
of Functioning (GAF) scale.  It is 
imperative that the examiner includes an 
explanation of the significance of the 
assigned numerical score especially in 
light of all previously assigned scores.

4.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issues on appeal.  Consideration should 
be given to the holdings in Fenderson 
and AB.  If any benefit sought remains 
denied, a supplemental statement of the 
case (SSOC) should be issued, and the 
veteran and his representative should be 
afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claims, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal, 
including 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  Additionally, 
if the veteran does not appear for a 
scheduled examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2002).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




